United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ogden, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0074
Issued: June 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 9, 2019 appellant filed a timely appeal from an October 3, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted July 11, 2019 employment incident.
FACTUAL HISTORY
On July 12, 2019 appellant, then a 40-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on July 11, 2019 he suffered heat exhaustion which resulted in
vomiting due to exposure to temperatures of greater than 90 degrees while in the performance of
1

5 U.S.C. § 8101 et seq.

duty. On the reverse side of the claim form, the employing establishment acknowledged that he
was injured in the performance of duty. Appellant did not stop work.
In a July 11, 2019 report, an emergency medical technician noted that appellant was
experiencing chest pain and nausea. The report includes a diagnosis of nausea and hyperglycemia
and indicates that intravenous fluids were administered while appellant was transported to the
hospital.
In a July 11, 2019 report, Dr. Rory Carrera, a Board-certified specialist in internal
medicine, noted that appellant, a type 2 diabetic, was experiencing increased weakness and nausea
after working longer walking routes as a mail carrier. He reviewed laboratory testing results and
diagnosed an acute kidney injury, a combination of prerenal azotemia and medication toxicity,
hyperkalemia, and metabolic acidosis.
A July 12, 2019 electrocardiogram revealed occasional premature ventricular complexes.
In a July 12, 2019 work excuse note, a physician with an illegible signature noted that
appellant could return to work without restrictions on July 17, 2019.
Hospital emergency records dated July 13, 2019, reported by a nurse, detailed appellant’s
procedures and physical assessments. Appellant’s diagnoses were listed as acute kidney injury,
hyperglycemia due to type 2 diabetes mellitus, dehydration, and hyperkalemia.
On July 15, 2019 appellant submitted a job position description which detailed the duties
and responsibilities of a city carrier assistant.
In an August 30, 2019 development letter, OWCP indicated that when appellant’s claim
was first received it appeared to be a minor injury that resulted in minimal or no lost time from
work and, based on these criteria and because the employing establishment did not controvert
continuation of pay or otherwise challenge the case, payment of a limited amount of medical
expenses was administratively approved. It explained that it had reopened the claim for
consideration because his medical expenses had exceeded $1,500.00. OWCP requested additional
factual and medical evidence in support of his claim and provided a questionnaire for his
completion. It afforded appellant 30 days to submit the necessary evidence. No additional
evidence was received.
By decision dated October 3, 2019, OWCP denied appellant’s traumatic injury claim,
finding that although he established that the July 11, 2019 employment incident occurred as
alleged, the medical evidence of record was insufficient to establish a medical diagnosis in
connection with the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
2

Id.

2

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred. The second component is whether the employment incident caused a personal injury.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.8
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of his claim, appellant submitted several medical reports, including a July 11,
2019 report from Dr. Carrera. Dr. Carrera noted that appellant worked as a mail carrier on a
walking route that had been getting longer. He reviewed laboratory testing results and diagnosed
an acute kidney injury a combination of prerenal azotemia and medication toxicity, hyperkalemia,
and metabolic acidosis. The Board finds that this assessment from Dr. Carrera establishes a
medical diagnosis in association with the accepted July 11, 2019 employment incident.

3

Y.W., Docket No. 19-1877 (issued April 30, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

C.B., Docket No. 20-0250 (issued April 28, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
5
20 C.F.R. § 10.115; H.A., Docket No. 18-1253 (issued April 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-1891 (issued April 3, 2020); John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
7

L.P., Docket No. 19-1812 (issued April 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

C.B., supra note 4; Leslie C. Moore, 52 ECAB 132 (2000).

3

As the medical evidence of record establishes a diagnosed condition, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal relationship.
Following such further development as deemed necessary, OWCP shall issue a de novo decision.9
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: June 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

Y.W., supra note 3.

4

